

117 HR 3335 IH: Greyhound Protection Act of 2021
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3335IN THE HOUSE OF REPRESENTATIVESMay 19, 2021Mr. Cárdenas (for himself, Mr. Waltz, Mr. Cohen, Ms. Salazar, Mrs. Murphy of Florida, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Wire Act to clarify that gambling on commercial greyhound racing and field coursing using wire communication technology is prohibited.1.Short titleThis Act may be cited as the Greyhound Protection Act of 2021.2.Congressional findings and policy(a)FindingsThe Congress finds the following:(1)Greyhounds have existed for thousands of years and are the only canines mentioned by name in the Bible.(2)Commercial greyhound racing was first legalized in Florida in 1931.(3)Modern racetracks require internet-based wire communications to process bets and wagers, calculate odds, broadcast races, announce results, and pay winnings to gamblers.(4)Public records reveal that some greyhounds used for live commercial racing suffer serious injuries including broken backs, broken necks, head trauma, paralysis, seizures, and electrocution.(5)State records show that some racing greyhounds test positive for drugs including cocaine, amphetamines, barbituates, opiods, and steroids.(6)State investigatory files document that racing greyhounds are kept confined for 20-23 hours a day in stacked, metal cages, typically with little opportunity to socialize with other dogs.(7)Many small animals, including but not limited to rabbits and hares, are bought, sold, delivered, transported, and received in interstate and foreign commerce for use as live bait in the training of racing greyhounds and in open field coursing.(8)Typically, animals used in the live lure training of greyhounds may be dragged on ropes, hung from a horizontal pole which rotates around a training track or simply set loose to be chased and mauled. Alive or dead, helpless bait animals may be used repeatedly until they are torn apart.(9)Live lure training is prohibited in more than a dozen States, but there is no Federal statute. In the late 1970’s, the National Greyhound Association, a membership organization representing breeders, trainers and other industry participants, announced a policy against live lure training in order to convince then-Senators Birch Bayh and Robert Dole to withdraw their proposed legislation.(10)Open field coursing preceded commercial dog racing and is an activity in which greyhounds or other sighthounds are released to pursue and kill bait animals, often in a fenced area. Greyhounds often collide and suffer injuries in the chase.(11)Dog owners travel from multiple States and countries to compete and win prizes and sometimes gamble on open field coursing events.(12)As with commercial greyhound racing, internet sites are used to promote coursing tournaments and post results to a worldwide audience.(13)The National Field Coursing Association is the umbrella group for coursing clubs nationwide and had 12 clubs in California as of 2006.(14)Open field coursing is illegal in as many as 12 States.(15)Open field coursing was prohibited as a blood sport in Scotland in 2002 and in the United Kingdom in 2004.(16)Twenty-five years ago, there were 60 greyhound tracks in the United States. Once a voter-approved ballot measure prohibiting greyhound racing takes full effect in Florida in 2020 and the voluntary shut down of Southland Park in Arkansas takes place as of 2022, no more than 5 tracks will remain throughout the country.(17)According to the State of Florida, track owners had been collectively losing more than $30 million annually because of sagging attendance and decreased wagering. According to a State-commissioned report, the State spent more money regulating the industry in its national hub than it generated in tax revenue.(18)As of December 31, 2022, live commercial dog racing will be illegal in 41 States. This dying industry will remain legal and operational in no more than 4 States.(b)PolicyIt is the policy of the Congress in this chapter to prohibit the use of wire communications for the purpose of gambling on live, commercial greyhound racing and open field coursing events and to prohibit the transport of animals including but not limited to greyhounds, rabbits, and hares in interstate and foreign commerce in furtherance of these activities.3.Protection of greyhounds Section 1084 of title 18, United States Code, is amended by adding at the end the following new section:(f)Nothing contained in this section shall be construed to authorize gambling on commercial greyhound racing taking place domestically or internationally using wire communications or to permit the transport of animals for the purpose of conducting or furthering commercial dog racing, live lure training or field coursing..4.Rule of constructionNothing in this Act, or the amendments made by this Act, shall be construed—(1)to preempt any State law prohibiting gambling or protecting the welfare of animals including but not limited to greyhounds, rabbits, and hares; or(2)to alter, limit, or extend the relationship between the Interstate Horseracing Act of 1978 (15 U.S.C. 3001 et seq.) as it relates to horse racing and other Federal laws in effect on the date of enactment of this Act.5.Effective dateThe amendment made by section 3 shall take effect on December 31, 2022.